Citation Nr: 1439923	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a thoracolumbar back strain.  

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity varicose veins.  

3.  Entitlement to a compensable evaluation for right knee strain prior to October 16, 2012, and to an evaluation in excess of 20 percent thereafter.  

4.  Entitlement to a compensable evaluation for left knee strain prior to October 16, 2012, and to an evaluation in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to April 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran's appeal was last remanded by the Board in November 2011 so that the Veteran could be provided with contemporary VA examinations.  Additional VA examinations were conducted in December 2011 and October 2012.  Accordingly, with respect to the issues decided herein, the Board finds that there has been substantial compliance with the directives of the November 2011 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU).  However, the record here does not reflect that the Veteran is unemployed due to his service-connected disabilities; rather, the file contains numerous references that the Veteran was terminated from his position as a municipal equipment operator in 2010 as a result of a workers' compensation injury to his right shoulder and bicep, as well as due to complications of diabetes, neither of which are subject to service connection.  To the contrary, VA examiners have consistently indicated that the Veteran is not unemployable due to his service-connected disabilities alone.  As such, further consideration of entitlement to a TDIU is not required.

The issue of entitlement to an increased rating for right lower extremity varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar back strain is manifested by pain and limitation of motion, with flexion to no less than 70 degrees, and a combined range of motion of the thoracolumbar spine to no less than 210 degrees, with no evidence of ankylosis, intervertebral disc syndrome, radiculopathy, neurological deficits, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

2.  Prior to October 16, 2012, the Veteran's right knee strain was manifested by complaint of recurrent pain on prolonged standing, with flexion to no less than 140 degrees and extension to no less than zero degrees, with no evidence of ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  Since October 16, 2012, the Veteran's right knee strain has been manifested by pain and limitation of motion, with flexion to no less than 55 degrees and extension limited at no greater than 15 degrees, with no evidence of recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

4.  Prior to October 16, 2012, the Veteran's left knee strain was manifested by complaint of recurrent pain on prolonged standing, with flexion to no less than 140 degrees and extension to no less than zero degrees, with no evidence of ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

5.  Since October 16, 2012, the Veteran's left knee strain has been manifested by pain and limitation of motion, with flexion to no less than 50 degrees and extension limited at no greater than 20 degrees, with no evidence of recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for thoracolumbar back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2013).  

2.  The criteria for a compensable rating for right knee strain prior to October 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for greater than a 20 percent rating for right strain since October 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

4.  The criteria for a compensable rating for left knee strain prior to October 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

5.  The criteria for greater than a 30 percent rating for left knee strain since October 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in May 2007 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA examinations were conducted in June 2007, December 2011, and October 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  The Board finds that the examinations are adequate for adjudication purposes because they document the Veteran's subjective complaints and history, were based on an appropriate examination of the Veteran, and provided sufficient information to address the rating criteria for the disabilities on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  


Thoracolumbar Strain

The Veteran seeks entitlement to an evaluation in excess of 10 percent for his service-connected thoracolumbar strain.  A claim for an increased rating for thoracolumbar strain was received by VA in March 2007, and was denied by rating decision in August 2007.  The Veteran timely appealed.  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5237 (lumbosacral or cervical strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Here, the Veteran was provided with a VA examination in June 2007, at which time he was diagnosed as having thoracolumbar back strain.  Subjectively, the Veteran reported back pain aggravated by extensive periods of sitting, which was required by his occupation as a van driver.  He indicated low back pain and stiffness for which he did not receive treatment.  Objective examination revealed thoracolumbar spine range of motion to be within normal limits.  Forward flexion was to 90 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees, bilaterally; and lateral rotation was to 30 degrees, bilaterally.  There was no tenderness, muscle spasm, or weakness.  Although his subjective reports of pain, fatigue, weakness, and lack of endurance increased upon repetitive ranges of motion, objectively he demonstrated excellent function in spite of his subjective complaints.  There was no ankylosis or abnormal musculature of the back.  X-rays revealed lumbar vertebra and disc spaces of normal height and alignment without degenerative disease.  The examiner opined that the Veteran was independent with respect to activities of daily living and that he had only some limitation in functioning in his occupation as a result of his thoracolumbar back strain.  

At his November 2008 Decision Review Officer (DRO) hearing, the Veteran reported increasing low back pain, although he indicated that he did not see a physician for treatment of his back pain.  

The Veteran was provided with his most recent VA spine examination in December 2011, at which time he was diagnosed as having thoracolumbar back strain as well as facet arthrosis.  It was noted that the Veteran was terminated from his job as an equipment operator for the City of Newington, Connecticut, in 2010 due to a right bicep workman's compensation injury as well as due to treatment for diabetes mellitus.  Range of motion testing revealed forward flexion limited to 70 degrees; extension limited to 30 degrees; lateral flexion limited to 30 degrees, bilaterally; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 30 degrees.  The Veteran was able to perform repetitive-use testing following 3 repetitions with no additional loss of motion.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine manifested by pain upon movement.  In addition, he exhibited mild tenderness over the right lateral lower spine.  Although guarding and/or muscle spasm was present, they did not result in abnormal gait or spinal contour.  The Veteran exhibited normal strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He did not exhibit muscle atrophy.  Deep tendon reflexes of the knees and ankles were normal, bilaterally.  Sensation to light touch was normal in the upper anterior thigh, thigh, knee, lower leg, ankle, and foot.  Straight leg raising tests were negative.  The Veteran did not exhibit radicular pain or any other signs or symptoms due to radiculopathy, nor did he exhibit any other neurological abnormalities related to the thoracolumbar spine.  There was no evidence of intervertebral disc syndrome (IVDS) or ankylosis.  X-rays revealed facet arthrosis, which the examiner opined was the likely cause of the Veteran's back pain.  The examiner further opined that the Veteran's service-connected thoracolumbar spine disorder impacted his ability to work.  The examiner explained that the Veteran was not able to perform as much work when he experienced back pain; however, the examiner emphasized that the Veteran lost his job due to limitations related to his right shoulder/bicep disability as well as his diabetes, which are not service connected.  The examiner indicated that the Veteran's service-connected back pain was not noted in letters relating to the Veteran's job loss.  

To warrant a rating in excess of 10 percent for thoracolumbar back strain, there would need to be evidence of forward flexion of the thoracolumbar spine less than 60 degrees, or combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Here, there is no evidence of favorable ankylosis, meaning fixation of a spinal segment in the neutral position, of the thoracolumbar spine.  Although there was evidence of muscle spasm or guarding at his December 2011 VA examination, it was not severe enough to result in abnormal gait or spinal contour.  At worst, even considering factors such as pain and functional loss, the Veteran's forward flexion of the thoracolumbar spine was limited to 70 degrees.  Similarly, at worst, his combined range of motion of the thoracolumbar spine was limited to 210 degrees.  Moreover, there was no evidence of IVDS to warrant an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, nor was there any evidence of radiculopathy or neurological deficits related to his back strain to warrant separate ratings under different diagnostic codes.  As such, rating in excess of 10 percent is not warranted for thoracolumbar back strain because there is no evidence of thoracolumbar spine flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine limited to 120 degrees of less, or muscle spasm or guarding at severe enough to result in abnormal gait or spinal contour.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

Here, the Board finds that an increased rating is not warranted under the DeLuca criteria.  A rating in excess of 10 percent is not warranted under DeLuca because, even when considering the Veteran's complaints of pain and functional loss, the range of motion of the thoracolumbar spine was not limited to 60 degrees or less.  As such, the Board concludes that the Veteran is not entitled to a higher evaluation for thoracolumbar back strain on a schedular basis.  The issue of whether the Veteran is entitled to a higher rating on an extraschedular basis is addressed below in a separate section of this decision.  

Right and Left Knee Strain

The Veteran also seeks entitlement to increased evaluations for his service-connected right and left knee strains.  A claim for an increased rating for bilateral knee strain was received by VA in March 2007, and was denied by rating decision in August 2007.  The Veteran timely appealed, and, in a December 2012 rating decision, the RO increased his evaluation for right knee strain to 20 percent and his evaluation for left knee strain to 30 percent, both effective October 16, 2012, the date of a VA examination showing worsening limitation of motion.  As such, the Board will first examine the propriety of the noncompensable ratings assigned prior to October 16, 2012, and then examine the propriety of the compensable ratings assigned since October 16, 2012.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262, set forth relevant provisions.  Specifically, Diagnostic Code 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When there is ankylosis in flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment, and where there is knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more, the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  

Diagnostic Code 5257 governs other impairments of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 allows a maximum of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this Diagnostic Code.  Id.

Under Diagnostic Code 5055, for one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Id.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Doing so is not considered to be an evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2012).  

Here, the Veteran was provided with a VA examination in June 2007, at which time he was diagnosed as having bilateral knee joint strain.  Subjectively, the Veteran reported symptoms of numb, throbbing, recurrent bilateral anterior knee joint pain associated with standing for longer than 10 minutes.  He additionally reported associated weakness, stiffness, instability with locking, fatigability, and lack of endurance.  Upon examination, the right and left patella were nontender and not ballotable, with no crepitance or clicking of the knee joints.  Range of motion testing of the bilateral knees was within normal limits, with flexion to 140 degrees, and extension to zero degrees.  There was no weakness, fatigue, or incoordination upon repetitive flexion and extension of the bilateral knees.  Bilateral knee joint medial and lateral collateral ligaments were stable with no motion to varus and valgus stresses.  Bilateral knee joint anterior and posterior cruciate ligaments were stable with no motion.  Bilateral knee joint medial and lateral menisci were stable, with a negative McMurray test.  X-rays of the bilateral knees revealed no evidence of fracture or dislocation, and no significant degenerative changes, with a small suprapatellar effusion with right knee joint bursitis.  The examiner opined that these disabilities limited his ability to run, kneel, repetitively walk up or down stairs, and stand for longer than 10 minutes.  

The Veteran was provided with his most recent VA knee examination in October 2012, at which time he was diagnosed as having bilateral knee sprain.  Subjectively, the Veteran reported bilateral anterior knee pain at rest, worsening with prolonged standing with coexisting stiffness and swelling.  He additionally reported instability, locking, increased stiffness, and diminished endurance in the bilateral knees.  Range of motion testing revealed right knee flexion to 70 degrees, with pain at 65 degrees; and right knee extension to 15 degrees.  Left knee flexion was limited to 60 degrees, with pain at 55 degrees; and left knee extension limited to 20 degrees.  The Veteran was able to perform repetitive-use testing after 3 repetitions.  Following these repetitions, right knee flexion was limited to 55 degrees and right knee extension was limited to 15 degrees, while left knee flexion was limited to 50 degrees, with extension limited to 20 degrees.  The examiner also indicated that the Veteran exhibited functional loss and/or functional impairment of the knees manifested by less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran exhibited active movement against some resistance upon flexion and extension of the bilateral knees.  Lachman testing for anterior instability was within normal limits, as was posterior drawer testing for posterior instability.  There was no evidence of recurrent patellar subluxation or dislocation, nor was there evidence of tibial and/or fibular impairment or meniscal conditions.  X-rays did not reveal evidence of patellar subluxation or degenerative or traumatic arthritis.  The examiner opined that the Veteran's knee disabilities impacted his ability to work, as pain in his bilateral knees did not allow prolonged standing, prolonged walking, or climbing ladders.  Although the Veteran could not drive heavy machinery, he could perform sedentary work.  

The evidence of record does not support compensable ratings prior to October 16, 2013, for right or left knee strain.  Prior to this date even with consideration of the Veteran's complaint of recurrent pain on prolonged standing, range of motion, at worst, revealed flexion to 140 degrees and extension to zero degrees, with no evidence of weakness, fatigue, or incoordination upon repetitive flexion and extension of the bilateral knees.  There was no evidence of ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In addition, there was no X-ray evidence of arthritis or implantation of a right knee prosthesis.  On that basis, a compensable rating prior to October 16, 2013, for a disability of either knee is not warranted.

The evidence of record also does not support a rating in excess of 20 percent for the right knee or a rating in excess of 30 percent for the left knee since October 16, 2012.  At worst, even when accounting for pain and additional loss of motion following repetition, range of motion testing revealed right knee flexion to 55 degrees, and extension to 15 degrees; as well as left knee flexion to 50 degrees, and extension to 20 degrees.  The Veteran's respective 20 percent and 30 percent ratings for right knee and left knee strains are based on limitation of extension under Diagnostic Code 5161.  Although the Veteran can be separately rated under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint, his flexion limitations of 55 degrees in the right knee and 50 degrees in the left knee would only result in noncompensable ratings.  Although the Veteran subjectively described swelling, instability, locking, increased stiffness, and diminished endurance, objective examination failed to reveal any clicks or snaps, grinding, instability, effusion, or ankylosis.  In addition, there was no evidence of recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, arthritis or implantation of a right knee prosthesis.  Thus, evaluations greater than 20 percent for the right knee disability and/or greater than 30 percent for the left knee disability are not warranted.

The evidence of record also does not show that the Veteran's knee disabilities cause a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that from October 16, 2012, the Veteran experiences pain during movement of the knees, the extent to which the range of motion is additionally limited would not merit greater than those currently assigned under the appropriate Diagnostic Codes.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Additional limitation of motion after repetition or during flare-ups was factored into the 20 percent and 30 percent ratings already assigned.  The Veteran's reports of knee pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently-assigned ratings.  

As such, the Board concludes that the Veteran is not entitled to higher evaluations for his right and left knee strains on a schedular basis.  The issue of whether the Veteran is entitled to higher ratings on an extraschedular basis is addressed in a separate section of this decision.  The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and increased ratings for the Veteran's right and left knee strains must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


EXTRASCHEDULAR CONSIDERATION

With respect to the Veteran's claims for increased ratings for thoracolumbar back strain, right knee strain, and left knee strain, the Board has denied those claims on schedular bases above.  However, an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the thoracolumbar back, right knee and left knee disabilities are not so unusual or exceptional in nature as to render the schedular rating for each disorder inadequate.  The criteria by which the Veteran's disabilities are evaluated specifically contemplate the manifestations and level of impairment caused by each disability.  Id.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's disabilities are not inadequate.  Evaluation greater than those assigned is provided for certain manifestations, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations are adequate and no referral is required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An evaluation in excess of 10 percent for a thoracolumbar back strain is denied.

A compensable evaluation for right knee strain prior to October 16, 2012, and to an evaluation in excess of 20 percent thereafter, is denied.

A compensable evaluation for left knee strain prior to October 16, 2012, and to an evaluation in excess of 30 percent thereafter, is denied.


REMAND

The Veteran also seeks an increased rating for right lower extremity varicose veins.  With respect to this claim, the Veteran was provided his most recent VA examination in October 2012, at which time his varicose veins were described as asymptomatic, despite the Veteran's claims that his varicose vein symptomatology had worsened by approximately 50 percent.  However, the Veteran's representative argued in his July 2014 Post-Remand Brief that the October 2012 VA examination was conducted at a time when the Veteran's varicose veins were not active.  As such findings hinder the determination of the precise severity of the Veteran's varicose veins, the Veteran must be afforded additional flexibility in scheduling the medical examination, or at least the relevant diagnostic testing, to ensure that the veins are examined while they are active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected right lower extremity varicose veins.  This examination must be scheduled during a period of flare-up of this condition, if possible.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's varicose veins.  Appropriate instructions must be provided to the Veteran in this regard.  The claims file must be made available to and reviewed by the examiner.  

All necessary tests, as well as any other recommended examinations or photography, must be conducted and all clinical manifestations attributable to the varicosities in the right leg must be reported in detail.  The examiner must provide detailed descriptions for the right leg as to the location and size of all varicosities, as well as the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, and pain.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examinations must be placed in the Veteran's claims file.

3.  The RO must then readjudicate the claim of entitlement to an increased rating for right lower extremity varicose veins (to include whether referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is warranted).  Thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


